                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No. 4:20-CR-00121-1-BCW
                                             )
MATTHEW E. MADDEN,                           )
                                             )
                      Defendant.             )

                                             ORDER

       Before the Court is Magistrate Judge Jill A. Morris’ Report and Recommendation (Doc.

#34) denying Defendant Matthew E. Madden’s Motion to Dismiss Indictment (Doc. #30).

Defendant filed objections (Doc. #42) to the Report and Recommendation. After an independent

review of the record, the applicable law, and the parties’ arguments, the Court adopts Magistrate

Judge Jill A. Morris’ findings of fact and conclusions of law. Accordingly, it is hereby

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #34),

Defendant’s Motion to Dismiss Indictment (Doc. #30) is DENIED. It is further

       ORDERED that Magistrate Judge Jill A. Morris’ Report and Recommendation be attached

to and made part of this Order.

       IT IS SO ORDERED.




DATED: January 25, 2021                              /s/ Brian C. Wimes
                                                     JUDGE BRIAN C. WIMES
                                                     UNITED STATES DISTRICT COURT




                                                 1

         Case 4:20-cr-00121-BCW Document 43 Filed 01/25/21 Page 1 of 1
